Morsell, J.,
was still of opinion that the Court had no discretion, and that the venue should be changed.
Thruston, J., being absent, the motion to remove the cause did not prevail.
Note. The words of the Act of Congress of the 24th of June, 1812, <§> 8, [2 Stat. at Large, 755,] entitled “ An Act to amend the laws within the District of Columbia,” are, “ That in any civil suit or action at law, or any criminal or penal prosecution by information or indictment now depending, or hereafter to be commenced, the Court, upon a suggestion in writing by any of the parties thereto, supported by oath or affirmation, that a fair and impartial trial cannot be had in the county where such suit or action is. depending, may order the same suit or action to be removed into the Court holden in the other county in the said dis*501trict; and the same shall be prosecuted and tried according to law, and the judgment carried into full effect.”
The rule of Court, referred to, requires that the affidavit of the party should state the grounds of his belief, and be corroborated by the affidavits of others.1

 “ May term, 1821. Eule as to the removal of causes under the Act of Congress. 1. The application shall be made, and affidavit filed on or before the first day of the trial court, or four days before the day assigned for. the trial of the cause. 2. The affidavit of the party applying for the removal shall state the reasons of the belief of the party, that he cannot have a fair trial in the county wherein the suit is depending; and must be corroborated by the affidavit of some other person. 3. The other party shall be permitted to file a counter affidavit or affidavits stating any facts which may be proper for the consideration of the court, in the exercise of its discretion. 4. If the application for the removal of a cause be not made before the trial court, the party praying for the removal must pay the costs of that term, if the cause shall be removed.”